                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DENNIS D. HYDER,

             Plaintiff,

v.                                               Case No: 2:19-cv-821-JLB-MRM

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.


                                        ORDER

      The Magistrate Judge filed a Report and Recommendation (“R&R”) in this

matter on April 7, 2021, recommending that Defendant’s Motion to Dismiss or, in

the Alternative, for Summary Judgment (Doc. 16) be granted. (Doc. 20.)

Specifically, the Magistrate Judge found that Plaintiff’s request “for judicial review

was not filed within the sixty-day limitations period as required by 42 U.S.C. §

405(g) and Plaintiff has not shown that extraordinary circumstances exist to justify

equitable tolling of the sixty-day period.” (Doc. 20 at 10.) No objections have been

filed and the time to do so has expired. 1

      A district judge may accept, reject, or modify the magistrate judge’s R&R.

28 U.S.C. § 636(b)(1)(C). The factual findings in the R&R need not be reviewed de

novo in the absence of an objection, but legal conclusions are always reviewed de




      1 Plaintiff is proceeding pro se. A review of the Court’s electronic CM/ECF
docket shows that the Clerk mailed a copy of the R&R to Plaintiff on April 7, 2021.
novo. Id.; Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993).

      After an independent review of the record—and noting that no objections

have been filed—the Court agrees with the well-reasoned R&R.

      Accordingly, it is ORDERED that:

      1.    The Report and Recommendation (Doc. 20) is ADOPTED and

            incorporated herein by reference.

      2.    Defendant’s Motion to Dismiss or, in the Alternative, for Summary

            Judgment (Doc. 16) is GRANTED.

      3.    This case is DISMISSED. The Clerk of Court is DIRECTED to enter

            judgment accordingly, terminate any pending deadlines and motions,

            and close the file.

      ORDERED at Fort Myers, Florida, on May 6, 2021.




                                       -2-
